The offense is burglary; the punishment confinement in the penitentiary for two years.
The indictment was returned January 6, 1928, and on the same date appellant was arrested and released on bond. Appellant was on bail at the time the indictment was returned. On April 10, 1928, when the case was called for trial, appellant timely filed his motion requesting that he be furnished a copy of the indictment. The motion was overruled. The action of the trial court in overruling the *Page 403 
motion is brought forward for review. Under the terms of Article 1, Section 10, of the Constitution one accused of crime has the right "to demand the nature and cause of the accusation against him, and to have a copy thereof." Article 489 Cow. C. P. provides:
"When the accused, in case of felony, is on bail at the time the indictment is presented, it is not necessary to serve him with a copy, but the clerk shall on request deliver a copy of the same to the accused or his counsel, at the earliest possible time."
It is the announcement of the decisions "that a copy of the indictment should not be refused when demanded by the accused at any time before he announces ready for trial when one has not previously been served upon him, and when he has not waived his right to demand it." Matheson v. State, 241 S.W. 1013. See also Venn v. State, 218 S.W. 1060. The right to demand a copy of the indictment may be waived by previous words or conduct of the accused. Hutto v. State, 266 S.W. 514, and authorities cited. The waiver must be made by himself. His attorney cannot waive the right for him. Venn v. State, supra. The mere fact that the accused or his attorney could have demanded a copy of the indictment earlier or that he might have examined the original indictment does not constitute a waiver. Matheson v. State, supra; Gillespie v. State, 250 S.W. 681. We find no previous words or conduct on the part of appellant sufficient to constitute a waiver of his right to demand a copy of the indictment.
The judgment is reversed and the cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.